Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive.  Applicant argues that the previously cited prior art fail to teach all the limitations of the claims.  Examiner disagrees.
With respect to independent claims 1, 11 and 21, Applicant specifically argues that the cited portions by Examiner referencing the prior art of “Nenov” fail to teach the claimed limitation “exchange policy.”  In addition, Applicant argues that the rules (policies) are not for IoT devices.  
Examiner would like to point out that although the exact wording “data exchange policy” is not stated in the Nenov prior art, Nenov clearly teaches packet processing via rules (see 1A, see col. 2, line 14-30, col. 3, line 1-67, col 6, line 37, rules are utilized to manage, process communicate data between devices, such as IoT devices (see col. 3, line 15, also see col. 7 thru col. 8)) throughout, which Examiner believes to be analogous to data exchange policy.
Applicant further argues that the previously cited prior art of Nenov and Fernandez fail to teach “data exchange policy including an acceptable data range for IoT device and wherein determining whether the payload is valid includes comparing acceptable data range to the payload associated with the application of the IoT device.”

Examiner does not utilize Nenov and Fernandez solely for teaching “data exchange policy including an acceptable data range for IoT device and wherein determining whether the payload is valid includes comparing acceptable data range to the payload associated with the application of the IoT device.”  However, Examiner does utilize the previously cited prior art of Li et al in combination with Nenov and Fernandez for teaching the standing limitations.  See para: 0065 and 0080.  Therefore, the previous office action is maintained.


Claim Rejections - 35 USC §103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if
the differences between the claimed invention and the prior art are such that
the claimed invention as a whole would have been obvious before the effective
filing date of the claimed invention to a person having ordinary skill in the art to
which the claimed invention pertains. Patent ability shall not be negated by the
manner in which the invention was made.

8. 	Claim 1-3, 5-13 and 15-20, are rejected under 35 U.S.C. 103 as being
unpatentable over Nenov (US Patent 9,692,784) (cited by Applicant in an IDS
filed 7/30/2019) in view of Fernandez et al (US PGPUB 20200213096) and Li et al (US
PGPUB 20180084606.)

Regarding claim 1 and 11, Nenov disclose an electronic device comprising: a

processor coupled to the communication interface and configured to receive, via
the communication interface, (see Figure 2A, device (100), col. 3, line 17-67);
retrieve a data exchange policy for the loT device (col. 3, line 17-67);
determine whether the payload is valid based on the data exchange policy (see
Fig. 3A & 3B, col. 12, line 60 thru col. 13, determine validity of exchange
policy); and in response to determining that the payload is invalid, process the at least
one network message based on the data exchange policy (see Fig. 3A & 3B, col. 13,
line 22-67, determine payload validity.)
Although Nenov fail to teach at least one network message including a payload
associated with an application of the loT device, and “the data exchange policy
including an acceptable data range for the loT device; and wherein determining whether
the payload is valid includes comparing the acceptable data range to the payload
associated with the application of the loT device,” in analogous art,
Fernandez et al disclose teach at least one network message including a payload
associated with an application of the loT device (see para: 0005, 0006, algorithms
associated with loT devices),
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to implement teach at least one network message including a
payload associated with an application of the loT device as taught by Fernandez et al
with the teachings of Nenov for the purpose of further managing loT devices in a communication system.
Although Nenov and Fernandez et al are silent on the data exchange policy

the payload is valid includes comparing the acceptable data range to the payload
associated with the application of the loT device, in analogous art, Li et al disclose data
exchange schemes whereby one scheme compares the data length/range to a
maximum payload (see para: 0065.) Furthermore, Li et al teaches utilizing loT
applications with in an loT system (see para: 0080.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to implement the data exchange policy including an acceptable data
range for the loT device; and wherein determining whether the payload is valid includes
comparing the acceptable data range to the payload associated with the application of
the loT device as taught by Li et al with the combined teachings of Nenov and Fernandez et al for the purpose of further managing loT devices in a communication
system.

Regarding claim 2 and 12, Nenov disclose wherein the electronic processor is further configured to in response to determining that the payload is valid, transmit, via the communication interface, the at least one network message (see col. 11, line 1-30,
processor configured associated with authentication of payload and TX w/r
communication interface.)

Regarding claim 3 and 13, Nenov disclose wherein the electronic processor is further configured to extract, from the at least one network message, a payload (see col. 8, line 9-39, network interface utilized for processing packets.)

Regarding claim 5 and 15, Nenov disclose wherein the electronic processor is further configured to determine a transmission frequency for the payload (see col. 11 & 12, line 34-67, TX freq. payload determined)
retrieve an acceptable transmission frequency range for the payload; and
determine whether the at least one network message is valid by comparing
the transmission frequency to the acceptable transmission frequency range (see col.
12, line 34-67, collect, approved TXfreq. range and determine message is authenticated via comparing TXfreq. to approved TXfreq. range.)

Regarding claim 6 and 16, Nenov disclose wherein the electronic processor is further configured to extract the payload from an application layer of the at least one network message (see Fig. 3A, 3B, col. 3, line 42-67, dropping payload from application layer.)

Regarding claim 7 and 17, Nenov disclose wherein the payload includes at least one selected from a group consisting of a command to the loT device, a configuration setting for the loT device, an operational state for the loT device, a data query to the loT device, and a data value from the loT device (see col. 11, line 1-50, user may install selected device from a group of devices and configure in network.)

Regarding claim 8 and 18, Nenov disclose wherein the electronic processor is
configured to process the at least one network message by dropping the at least
one network message (see Fig. 3A & 3B, col. 13, line 22-67, message dropped.)
Regarding claim 9 and 19, Nenov disclose wherein the electronic processor is further
configured to process the at least one network message by placing the at least one
network message in quarantine (see Figure 3A, 3B, col. 13, line 42-67, message placed in quarantine.)

Regarding claim 10 and 20, Nenov disclose wherein the electronic processor is further configured to process the at least one network message by generating an alarm (see Figure 3A, 3B, col. 13, line 42-67, alarm activated.)

9. 	Claim 21-23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable
over Nenov (US Patent 9,692,784) (cited by Applicant in an IDS filed 7/30/2019) in view
of Bone et al (US PGPUB 20160234686) (cited by Applicant in an IDS filed 7/30/2019)
and Fernandez et al (US PGPUB 20200213096) and Li et al (US PGPUB
20180084606.)

Regarding claim 21, Nenov disclose a system comprising: an loT device (see col. 13, line 22-31);
an enterprise application server configured to remotely control the loT device;
an loT firewall, communicatively coupled to the loT device (see Figure 3A,
3B, col. 13, line 42-67, alarm activated,) the enterprise application server, and the database (see col. 2, line 14-40), the loT firewall configured to
receive, from the enterprise application server, at least one network message
including a payload associated with the loT device (see col. 3, line 17-67);
retrieve, from the database, a data exchange policy for the loT device (see col. 12, line
34-67, collect, approved TXfreq. range and determine message is authenticated
via comparing TX freq. to approved TX freq. range);
determine whether the payload is valid based on the data exchange policy; and
in response to determining that the payload is invalid (See Fig. 3A, 3B, col. 13, line 22-
67), process the at least one network message based on the data exchange policy
(see Fig. 3A, 3B, col. 13, line 22-67.)
However, Nenov fails to teach a database containing an information model of the
capabilities of the loT device. In analogous art, Bone et al disclose a database
containing an information model of the capabilities of the loT device (see para: 0226-
0234, database contains model and device capabilities.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to implement a database containing an information model of the
capabilities of the loT device as taught by Bone et al with the teachings of Nenov for the
purpose of further managing loT devices in a communication system.
Although Nenov and Bone et al fail to teach “the data exchange policy including
an acceptable data range for the loT device; and wherein determining whether
the payload is valid includes comparing the acceptable data range to the payload
in analogous art, Akkarakaran et al disclose exchange procedures among loTs’, where
(exchange procedure) may specify a threshold size (see
Table 00002, para: 0079) and validating./verifying UCI payload via
determining/comparing size of UCI payload with a specified threshold size (compare
payload with threshold size, see para; 0079, 0107.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to implement “the data exchange policy including an acceptable
data range for the loT device; and wherein determining whether the payload is valid
includes comparing the acceptable data range to the payload," as taught by
Akkarakaran et al with the combined teachings of Nenov and Bone et al for the purpose
of further managing loT devices in a communication system.
Although Nenov and Bone et al fail to teach at least one network message
including a payload associated with an application of the loT device, and “the data
exchange policy including an acceptable data range for the loT device; and wherein
determining whether the payload is valid includes comparing the acceptable data range
to the payload associated with the application of the loT device,” in analogous art,
Fernandez et al disclose teach at least one network message including a payload
associated with an application of the loT device (see para: 0005, 0006, algorithms
associated with loT devices),
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to implement teach at least one network message including a
payload associated with an application of the loT device as taught by Fernandez et al
with the combined teachings of Nenov and Bone et al for the purpose of further
managing loT devices in a communication system.

policy including an acceptable data range for the loT device; and wherein determining
whether the payload is valid includes comparing the acceptable data range to the
payload associated with the application of the loT device, in analogous art, Li et al
disclose data exchange schemes whereby one scheme compares the data length/range
to a maximum payload (see para: 0065.) Furthermore, Li et al teaches utilizing loT
applications with in an loT system (see para: 0080.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to implement the data exchange policy including an acceptable data
range for the loT device; and wherein determining whether the payload is valid includes
comparing the acceptable data range to the payload associated with the application of
the loT device as taught by Li et al with the combined teachings of Nenov, Bone et al
and Fernandez et al for the purpose of further managing loT devices in a
communication system.

Regarding claim 22, Nenov disclose wherein the loT firewall is further configured to in response to determining that the payload is valid, transmit the at least one network message to the enterprise application server (see col. 11, line 1-30.)

Regarding claim 23, Nenov disclose wherein the loT firewall is further configured to extract, from the at least one network message, a payload associated with 
the loT device (see col. 8, line 9-39, network interface utilized for processing packets.)

Regarding claim 25, Nenov disclose wherein the loT firewall is further configured to
determine a transmission frequency for the payload (see col. 11, line 1-30, processor
configured associated with authentication of payload and TX w/r communication
interface);
retrieve, from the database, an acceptable transmission frequency range for the
payload (see col.2 & col. 3, line 17-62, range of payload received); and
determine whether the at least one network message is valid by comparing the
transmission frequency to the acceptable transmission frequency range (see col. 3, line
17-62, authenticate message via comparing payload range.)

Regarding claim 26, Nenov disclose wherein the loT firewall is further configured to extract the payload from an application layer of the at least one network message (see Fig. 3A, 3B, col. 3, line 42-67, dropping payload from application layer.)

Regarding claim 27, Nenov disclose wherein the payload includes at least one
selected from a group consisting of a command to the loT device, a configuration
setting for the loT device, an operational state for the loT device, a data query to the loT
device, and a data value from the loT device (see col. 11, line 1-50, user may install
selected device from a group of devices and configure in network.)

Regarding claim 28, Nenov disclose wherein the loT firewall is further configured to process the at least one network message by dropping the at least one network message (see Fig. 3A & 3B, col. 13, line 22-67, message dropped.)

Regarding claim 29, Nenov disclose wherein the loT firewall is further configured to process the at least one network message by placing the at least one network message in quarantine (see Figure 3A, 3B, col. 13, line 42-67, message placed in quarantine.)

Regarding claim 30, Nenov disclose wherein the loT firewall is further configured to process the at least one network message by generating an alarm
(see Figure 3A, 3B, col. 13, line 42-67, alarm activated.)


Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
November 2, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467